DETAILED ACTION
	This Office Action is in response to the Amendment filed on December 17, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, 10, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hieda et al. (US 6,015,990).
In re claim 1, Hieda et al. shows (figs. 3-5,10; col. 20, lines 7-17) a structure comprising: a semiconductor-on-insulator substrate comprising a semiconductor material (109), a buried insulator layer (110) under the semiconductor material and a substrate material (101) under the semiconductor channel material; a ferroelectric capacitor under the buried insulator layer and which comprises a bottom electrode (103,104/503,504), a top electrode (106/506)and a ferroelectric material (105/505) between the bottom electrode and the top electrode; a gate stack (at 119/519) over the semiconductor material; a first terminal contact (left side-516 only shown in alternate view-fig. 10) connecting to the bottom electrode of the ferroelectric capacitor; and a second terminal contact (116/516) connecting to the top electrode of the ferroelectric capacitor.
In re claims 5, 7, 8, and 10, Hieda et al. shows (figs. 3-5,10; col. 20, lines 7-17) wherein the first terminal contact is a combination of a source terminal contact and a 

In re claim 19, Hieda et al. shows (figs. 3-5,10; col. 20, lines 7-17) a structure, comprising: a substrate material (101); a buried oxide layer (110) on the substrate material; a semiconductor material (109) on the buried oxide layer, the semiconductor material being representative of a channel region of a field effect transistor (FET); a ferroelectric capacitor integrated with the substrate material and underneath the buried oxide layer, the ferroelectric capacitor comprising a top electrode (106/506) in contact with the buried oxide layer, a bottom electrode (103,104/503,504) in contact with the substrate material and a ferroelectric material (105/505) between the top electrode and the bottom electrode; a through via contact (116/516) extending through the buried oxide layer and contacting the top electrode; a contact which electrically connects to the bottom electrode (left side 516; fig. 10 only); a source contact which electrically connects to a source region (121) of the FET; a drain contact which electrically connects to a drain region (other side of the gate) of the FET; and a gate contact which electrically connects to a gate electrode (119) of the FET.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hieda et al. (US 6,015,990) as applied to claim 1 above.
In re claims 2-4, Hieda shows all of the elements of the claims except the specific materials of the ferroelectric. However, such materials are well known in the art of semiconductors for use as insulating materials in capacitors.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawakubo et al.  (US 6,,165,837 A), and Kawakubo et al. (US 6,165,837), and JP 2004-516687 A) also disclose semiconductor devices having ferroelectric capacitors formed in SOI substrates.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815